*268opinion
Meg Dlnkelapjel. Judge.
This cause was tried before me e4 the following stipulation of facts:
"That the Injury for whloh the plaintiff, Dr« George *# lucas, treated the defendant, J. J. Harris, wassus,talnaA by the said Harris, Hovember 8th, 1917, while he was In the employ of Southern Hies Milling Os., co-defendant; on the premises of the said company, St was taken by defendant's employees to a hospital.
"That the Louisiana Workmen's Compensation Act (20 of 1914. amended by 242 of 1916) Is applicable to the relation of master and servant then existing between Southern Bice Milling Co. and J. J. Harris;
"That from the hospital the employee, Harris, went to his home and his wife summoned Dr. Lucas; that Lucas took charge of the case, rendered treatment, and continued treating the said - Harris until the employer. Southern Rice Milling Co., was apprised thereof, whereupon, and with the oonsent of plaintiff . who admitted that Harris required additional medical treatment, the said Harris was placed by said Bice Milling Co. under the treatment of its regularly employed surgeon and an orthopedist}
"That the Southern Bloe Milling Co., or Its agents, did net authorize plaintiff to treat Harris; that It did not ratify his actions, and that plaintiff did not know Southern Blew. Milling Co. in the matter;
"That the amount plaintiff s.ues for is not disputed;
"That the employer, Southern Bice Milling Ce., paid unto the employee, Harris, weekly compensation until $129.ee had been so paid and thereupon, namely, on-Aprll 20, 1918,'conmutad : all additional weekly payments into a oash settlement ef ♦600.ee."
The question presented Is res neve, and there are ne decisions of the Supreme Court or the Court of Appeal on the legal questions presented. It arises under the Act ef 1914, amended In 1916. known as the Workmen's Compensation Law.
The first exception presented by defendant is an exoeptloa of no oause of action, as against the Southern Bloe Hilling Company, and that, In my opinion, Is decisive of the oase. Whether defendant, the workman, Harris, oonfessed judgment, and therefore the only one In contest now Is the Southern Bloe Hil-ling Company.
*269The act of 1914, Ho. 20, section 6, provides:
"During the first two weeks after the injury, the employ» er shall furnish reasonable medical, surgical and hospital servio# and medicines not to exceed $100.00, unless the employee refuses to allow them to be furnished by the employer."
This was amended by the act- of 1916,' section 4:
"The employer Bhail in every case furnish the employee reasonable medical, surgical and hospital service and medicines not to exceed $160.00 in value, unless the employee refuses to allow them to be furnished by the employer."
It will be noticed that the act is entirely between the employer and the employee, and not a contract as between third parties. In this case it is admitted that from the hospital the employee, Harris, went to his home, and his .wife summoned Dr. Lucas; that Lucas took charge of the ease, rendered treatment, and continued treating the said Harris until the employer, Southern Hice Killing Company, was apprised thereof, whereupon, and with the consent of plaintiff who admitted that Harris required additional medical treatment, the said Harris was placed by said Rice Killing Company under the treatment of its regularly employed surgeon and an orthopedist.
Our Civil Code provides, Article 2278: "Parol evidence shall not be received to prove any promise to pay the debt of a third person."
The Southern Rice Milling Company, having furnished hospital and medical services of its own to Harris, was under no obligation to Dr. luoas, the plaintiff in this case, to serve him, Lucas, -in any manner, without the written consent of the Southern Rice Killing Company. The company knew nothing of the removal from the hospital and never authorized same, and whatever services Dr. lucas gave to his patient Harris must be paid by the letter; and in no way, under the statutes quoted, or under the Civil Code, can the Southern Rice Killing Company be held responsible for the debt of Harris. He, and he alo'ne, must pay, just as he agreed to do, and the judgment against him of course remains.
*270February 18, 1919.
It Is therefore ordered, adjudged and decreed that the Judg-nent of the lower court, Insofar as the Judgment against Harris is oonoerntd. Is affirmed.
It is further ordered, adjudged and decreed that the Judgment against the Southern Hice Milling Company Is reversed, and that oosts he paid hy Dr. Lucas.
New Orleans, February